Citation Nr: 0217912	
Decision Date: 12/11/02    Archive Date: 12/18/02

DOCKET NO.  97-02 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date for the grant of service 
connection for systemic lupus erythematosus, prior to 
October 23, 1992, to include the issues of whether there 
were clear and unmistakable errors in the November 1986 
and September 1991 rating decisions.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from November 1983 to 
September 1986.  

This appeal arises from a September 1995 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Baltimore, Maryland which denied an earlier 
effective date for service connection for systemic lupus 
erythematosus (SLE).  Since that decision the veteran has 
moved and her claim has been returned to the Board of 
Veterans' Appeals (Board) from the Los Angeles, California 
RO.  

The Board denied the veteran's claim in a September 1998 
decision.  In September 1999 the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court") 
vacated the September 1998 decision of the Board and 
remanded the claim to the Board for consideration of 
evidence submitted by the veteran to the RO and a request 
for a hearing before a Member of the Board submitted prior 
to the September 1998 decision.  

In June 2000, pursuant to the joint motion for remand and 
Court order, the Board remanded the veteran's claim to the 
RO for consideration of the additional evidence and to 
schedule a Board hearing.  The RO issued a rating decision 
in January 2002 which included consideration of the new 
evidence.  A hearing was held in August 2002 before the 
undersigned Member of the Board.  As the RO has complied 
with the provisions of the remand the veteran's claims 
have been returned to the Board for further appellate 
review.  Stegall v. West, 11 Vet. App. 268 (1998).  

In view of the Board's finding that the veteran submitted 
a valid and timely notice of disagreement with the 
assignment of an original rating of 20 percent for his 
Raynaud's syndrome within one year of receiving notice of 
that November 1986 decision, he must be furnished a 
statement of the case as to that issue.  See Manlicon v. 
West, 12 Vet. App. 238 (1999).  This matter is addressed 
in the remand appended to this decision.


FINDINGS OF FACT

1.  In a November 1986 RO decision, service connection for 
Raynaud's syndrome was granted and a 20 percent rating was 
assigned; the veteran submitted a timely notice of 
disagreement with the assigned rating, and the RO 
subsequently confirmed the assignment of the 20 percent 
rating.

2.  While the 1986 RO decision assigning a 20 percent 
rating for Raynaud's syndrome is not final, that decision 
did not adjudicate a claim for service connection  for 
lupus, nor did the veteran file such a claim prior to that 
time. 

3.  In a September 1991 RO decision, service connection 
for systematic lupus was denied.

4.  The veteran was informed of the September 1991 
decision and of her right to appeal by a letter dated 
September 12, 1991.

5.  On October 23, 1992, more than one year after she was 
notified of the RO's September 1991 decision, the veteran 
requested another VA examination.  

6.  In June 1993, the veteran filed an application to 
reopen a claim of entitlement to service connection for 
lupus.

7.  In a September 1994 rating decision, the RO noted 
that, following additional diagnostic studies, the 
veteran's previously diagnosed Raynaud's syndrome was 
subsequently diagnosed as lupus erythematosus; the rating 
for the veteran's service-connected disability was 
increased to 30 percent, effective from March 9, 1993.  
8.  In a September 1995 rating decision, an effective date 
of October 23, 1992 was assigned for the grant of service 
connection for lupus erythematosus because that was the 
date that the veteran filed an application to reopen the 
claim of entitlement to service connection for lupus 
erythematosus.

9.  There was no undebatable error in the RO's failing to 
adjudicate a claim for service connection for lupus in its 
November 1986 decision. 

10.  The veteran's disagreement with the interpretation of 
the evidence of record in September 1991 is not sufficient 
to constitute CUE, and that decision denying service 
connection for lupus was not undebatably erroneous.


CONCLUSIONS OF LAW

1.  There is no clear and unmistakable error in the 
November 1986 RO decision's failure to adjudicate a claim 
for service connection for lupus  38 C.F.R. § 3.105(a) 
(2002).

2.  The September 1991 rating decision denying service 
connection for lupus does not contain clear and 
unmistakable error.  38 C.F.R. § 3.105(a) (2002).  

2.  The criteria for an effective date for the grant of 
service connection for lupus erythematosus, prior to 
October 23, 1992, have not been met. 38 U.S.C.A. § 5110 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.155, 3.157, 3.400 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters.  During the pendency of this appeal, 
the Veterans Claims Assistance Act of 2000 (the VCAA) 
became law.  In general, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim 
for a benefit under a law administered by the Secretary, 
unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  In 
part, the VCAA specifically provides that VA is required 
to make reasonable efforts to obtain relevant governmental 
and private records that the claimant adequately 
identifies to VA and authorizes VA to obtain.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 
114 Stat. 2096, 2098-99 (2000) (codified as amended at 
38 U.S.C. § 5107(a) (West Supp. 2001)).  VA has also 
revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  
See 66 Fed. Reg. 45620-45632 (August 29, 2001).  

The United States Court of Appeals for Veterans Claims 
(Court) concluded, in affirming a Board finding of no 
clear and unmistakable error in an RO decision, that the 
VCAA is not applicable to clear and unmistakable error 
matters.  38 U.S.C.A. § 5109(A) (West Supp. 2002); 38 
C.F.R. § 3.105(a) (2002); Parker v. Principi, 15 Vet. App. 
407 (2002).  The provisions of the VCAA are applicable to 
that portion of the claim seeking entitlement to an 
effective date for the grant of service connection for 
lupus erythematosus, prior to October 23, 1992, and is 
addressed below.

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)). This claim 
is one for an earlier effective date for a benefit awarded 
by the RO.  The first opportunity for the RO to inform the 
veteran of the criteria for an earlier effective date was 
in the statement of the case (SOC) provided in December 
1996. In that document, the RO informed the veteran of the 
evidence that would be necessary to substantiate his 
claim.  It appears that the veteran has been notified of 
the evidence needed to support her claim and of her and 
VA's responsibilities with respect to obtaining the 
evidence, which was, in fact, obtained by VA.  The RO 
notified the veteran by letter in June 2001 of the 
provisions of VCAA.  As such, the appellant was kept 
apprised of what she must show to prevail in her claim, 
what information and evidence she was responsible for, and 
what evidence VA must secure.  Therefore, there is no 
further duty to notify.  See Generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate 
the claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(c), 
(d)).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and 
other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary 
to obtain.  38 U.S.C.A. § 5103A(b) and (c) (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159(c)(1-3)).  VA 
has undertaken reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
an earlier effective date for the grant of service 
connection for lupus.  The record gives no notice of 
unobtained evidence, that the appellant filed any claim 
other than those of record, or of other evidence that 
could substantiate a claim of entitlement to an earlier 
effective date for the grant of service connection for 
lupus .

On appellate review, there are no areas in which further 
development is needed.  The requirements of the VCAA have 
been substantially met by the RO, and there would be no 
possible benefit to remanding this case to the RO for its 
consideration of the requirements of the VCAA in the first 
instance.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face 
of overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  
Additionally, the Board's consideration of the VCAA 
regulations in the first instance is not prejudicial to 
the appellant because the provisions of this rule merely 
implement the VCAA and do not provide any rights other 
than those provided by the VCAA.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Factual Background.  Service medical records reveal that 
in 1985 the veteran was treated for Raynaud's syndrome.  
In May 1985, it was noted that she had a history of 
Raynaud's syndrome and/or systematic lupus erythematosus.  
In July and October 1985, it was noted that the veteran 
may have systematic lupus erythematosus.  In January and 
July 1986, a definitive diagnosis of Raynaud's syndrome 
was recorded.  

The veteran filed a claim for service connection for 
Raynaud's syndrome in October 1986.  

In a November 1986 rating decision, service connection was 
granted for Raynaud's syndrome, and a 20 percent rating 
was assigned, effective September 25, 1986, the day after 
separation from service. 

In December 1986 the veteran submitted a Statement in 
Support of Claim.  She wrote the following: "I would like 
to request a re-evaluation of my 20% S/C circulatory 
condition.  I feel this condition is more severe than 20%, 
and warrants a greater evaluation."  

From January 1989 to March 1991, the veteran was 
repeatedly treated for systematic lupus erythematosus and 
Raynaud's syndrome.  On several occasions, the veteran 
reported that systematic lupus erythematosus was diagnosed 
during active service.

Following a March 1991 VA examination, the diagnoses were 
recorded as Raynaud's syndrome and a history of lupus.

In a September 1991 rating decision, service connection 
for systematic lupus was denied, and the evaluation for 
the service-connected Raynaud's syndrome was reduced to a 
noncompensable disability rating.  The veteran was 
informed of this decision and of her right to appeal by a 
letter dated September 12, 1991.

On October 23, 1992, more than one year after the 
September 1991 RO decision denying service connection for 
systematic lupus, the veteran requested another VA 
examination.  

In June 1993, the veteran filed an application to reopen 
the claim for service connection for lupus.
 
Upon a June 1994 VA examination, it was noted that the 
veteran's diagnosis had been changed in March 1993 at a VA 
medical center from Raynaud's phenomenon to lupus 
erythematosus and fibromyalgia and that Raynaud's 
phenomenon was only secondary to the lupus erythematosus.  
Lupus erythematosus, fibromyalgia, and Raynaud's 
phenomenon were diagnosed.

In a September 1994 rating decision, the RO noted that, 
following additional diagnostic studies, the veteran's 
previously diagnosed Raynaud's syndrome was subsequently 
diagnosed as lupus erythematosus; the veteran's service-
connected disability was therefore rated as lupus and the 
evaluation was increased to 30 percent, effective from 
March 9, 1993.  

In a September 1995 rating decision, the entire claims 
file was reviewed, and it was determined that there was 
clear and unmistakable errors in the assignment of the 
effective date for the grant of service connection for 
lupus erythematosus and in the assignment of a separate 
evaluation for the manifestations of lupus erythematosus.  
(The Board notes that the September 1994 RO decision rated 
the veteran's disability as lupus rather than Raynaud's 
syndrome.)  It was determined that there were no other 
clear and unmistakable errors.  Accordingly, an effective 
date of October 23, 1992 was assigned for the grant of 
service connection for lupus erythematosus because that 
was the date of receipt of the veteran's application to 
reopen her claim.  On the basis of the recently received 
medical evidence, the RO rated the veteran's disorders as 
follows: lupus erythematosus with Raynaud's syndrome and 
dysthymic disorder.  The rating for those service-
connected disorders increased to 60 percent, effective 
from October 23, 1992. 

The veteran's representative submitted a statement in 
November 1999, wherein she asserted that she had filed a 
notice of disagreement in December 1986, and that a 
statement of the case had never been issued.  In August 
2000 the RO held that the December 1986 communication from 
the veteran was not a notice of disagreement.  
The representative responded in September 2000, asserting 
that if the December 1986 statement was a reopened claim 
it had been ignored by the RO.  They contend that the VA 
failed to assist the veteran with her claim and as a 
result finality had not attached to the December 1986 RO 
rating decision.  Hayre v. West, 188 F.3d 1327 (1999).  

In June 2001 the RO informed the veteran by letter that 
the December 1986 communication was not considered a 
notice of disagreement.  A second letter was sent to the 
veteran by the RO in June 2001, which informed her of the 
provisions of the VCAA.  

The RO in a January 2002 rating decision again denied the 
claim for an earlier effective date for service connection 
for systemic lupus erythematosus (SLE) and the claims that 
there were clear and unmistakable errors in the November 
24, 1986 and September 5, 1991 rating decisions.  A 
supplemental statement of the case was issued to the 
veteran in January 2002.  

In May 2002 the RO denied a rating in excess of 60 percent 
for SLE with Raynaud's syndrome and dysthymic disorder and 
granted a total (100 percent) rating for compensation 
purposes based on individuals unemployability, effective 
from October 23, 1992.  

The veteran submitted statements in June 2002 in which she 
indicated she wished to appeal the June 2001 RO decision 
finding that her December 1986 statement was not a notice 
of disagreement and the January 2002 rating decision, 
which denied her claims for CUE. 
The veteran appeared and gave testimony before the 
undersigned Member of the Board in August 2002.  The 
veteran and her representative asserted that the December 
1986 statement should be considered a notice of 
disagreement.  

Relevant Laws and Regulations.  If a claim is received 
within one year of separation from service, the effective 
date of the claim is the day after separation from service 
or the date that entitlement arose.  If the claim is not 
received within one year of separation from service, the 
effective date of the claim is the date of receipt of the 
claim or the date that entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(b)(2).

The effective date to be assigned where there has been a 
final disallowance followed by a reopened claim with new 
and material evidence will be the date of the new claim or 
the date entitlement arose, whichever is later.  See 
Lapier v. Brown, 5 Vet. App. 215 (1993); 38 C.F.R. § 
3.400(q).

A specific claim in the form prescribed by the Secretary 
of Veterans Affairs must be filed in order for benefits to 
be paid to any individual under the laws administered by 
the VA.  38 U.S.C.A. § 5101(a) (West 1991).  38 C.F.R. § 
3.155 (2002) provides that any communication or action 
indicating intent to apply for one or more VA benefits may 
be considered an informal claim.  Such an informal claim 
must identify the benefit sought.  38 C.F.R. § 3.1(p) 
(2002) defines "application" as a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  See also Rodriguez v. West, 189 F.3d. 1351 (Fed. 
Cir. 1999).  The VA is required to identify and act on 
informal claims for benefits.  38 U.S.C.A. § 5110(b)(3) 
(West 1991); 38 C.F.R. §§ 3.1(p), 3.155(a) (2002).  See 
Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  
Upon receipt of an informal claim, if a formal claim has 
not been filed, an application form will be forwarded to 
the claimant for execution. If received within one year 
from the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim.

38 C.F.R. § 3.157(a) (2002) provides that the effective 
date of pension or compensation benefits (as a claim for 
increase or to reopen) will be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
If a formal claim for compensation has previously been 
allowed, or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization can be accepted as an informal claim for 
benefits.  Acceptance of a report of examination or 
treatment as a claim for increase is subject to the 
payment of retroactive benefits from the date of a report 
or for a period of 1 year prior to the date of receipt of 
the report.  38 C.F.R. § 3.157 (2002).  As to reports 
prepared by the VA or the uniformed services, the date of 
receipt of such a claim is deemed to be the date of 
outpatient or hospital examination or date of admission to 
a VA or uniformed services hospital.  38 C.F.R. § 
3.157(b)(1) (2002).

Each disabling condition that is shown by the veteran's 
service medical records or for which the veteran is 
seeking service connection must be considered on the basis 
of the places, types, and circumstances of the veteran's 
service.  38 C.F.R. § 3.303(a) (general principles 
relating to service connection) (this regulation was in 
effect at the time of the November 1986 rating decision 
and still is).

Previous determinations that are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, 
dependency, line of duty, and other issues, will be 
accepted as correct in the absence of clear and 
unmistakable error.  Where evidence establishes such 
error, the prior decision will be reversed or amended.  38 
C.F.R. § 3.105(a).

In Fugo v. Brown, 6 Vet. App. 40 (1993), the United States 
Court of Veterans Appeals (Court) discussed what 
constitutes CUE.  The Court stated:

merely to aver that there was CUE in a case is 
not sufficient to raise the issue.  Stated 
another way, while the magic incantation "clear 
and unmistakable" need not be recited in haec 
verba, to recite it does not suffice, in and of 
itself, to reasonably raise the issue.  It must 
always be remembered that CUE is a very specific 
and rare kind of "error."  It is the kind of 
error, of fact or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds could not 
differ, that the result would have been 
manifestly different but for the error. Thus even 
where the premise of error is accepted, if it is 
not absolutely clear that a different result 
would have ensued, the error complained of cannot 
be, ipso facto, clear and unmistakable. 

Id. at 43-44 (emphasis in original).  Also, CUE requires 
that error, otherwise prejudicial, must appear 
undebatably.  See Akins v. Derwinski, 1 Vet. App. 228, 231 
(1991).  The failure to comply with the duty to assist 
cannot form a basis for a claim of CUE since such a breach 
creates only an incomplete rather than an incorrect 
record.  See Caffrey v. Brown, 6 Vet. App. 377 (1994).  In 
particular, failure to provide the veteran with an 
examination is not clear and unmistakable error.  See 
Hazan v. Gober, 10 Vet. App. 511 (1997).  Moreover, a mere 
disagreement with how the RO evaluated the facts before it 
does not constitute an allegation which is adequate to 
raise a CUE claim.  See Damrel v. Brown, 6 Vet. App. 242, 
246 (1994).

A decision that constitutes a reversal of a prior decision 
on the grounds of clear and unmistakable error has the 
same effect as if the corrected decision had been made on 
the date of the reversed decision.  38 C.F.R. §§ 3.105(a), 
3.400(k).  

In 1986 the regulations defined a notice of disagreement 
as: a written communication from a claimant or 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination of an agency of 
original jurisdiction will constitute a notice of 
disagreement.  The notice of disagreement should be in 
terms which can be reasonably construed as a desire for 
review of that determination.  It need not be expressed in 
any special wording.  38 C.F.R. § 19.188 (1986).  

In Hayre v. West, 188 F.3d 1327 (1999) the Federal Circuit 
created a nonstatutory means to obtain review of a 
previously denied claim.  The Federal Circuit held that a 
breach of the duty to assist is not the type of error that 
can provide the basis for a CUE claim in accordance with 
case law.  However, the Federal Circuit went on to hold 
that in "cases of grave procedural error RO or Board 
decisions are not final for purposes of direct appeal."  

Analysis.  With regard to the November 1986 rating 
decision, the essence of the veteran's claim is that the 
RO in Roanoke, Virginia breached its duty to assist by not 
requesting a VA examination and by not adjudicating the 
issue of entitlement to service connection for lupus.  
This argument would involve a finding that the RO's 
failure to develop evidence or to adjudicate a claim 
constitutes CUE.

In order to find that the November 1986 rating decision 
was clearly and unmistakably erroneous, it must be 
concluded that the evidence of record and the law at the 
time that decision was rendered were such that the issue 
of entitlement to service connection for lupus should have 
been adjudicated and that service connection would have 
been warranted.  Such a conclusion cannot be made in this 
case.

The nature of the veteran's allegations of a failure in 
the duty to assist, even if true, does not form the basis 
of CUE.  The veteran has raised questions concerning the 
appropriate development of the case, but she has not 
provided "persuasive reasons . as to why the result would 
have been manifestly different but for the alleged error."  
See Fugo, 6 Vet. App. at 44.  The failure of the RO in 
Roanoke, Virginia to schedule the veteran for a VA 
examination to determine the nature of her disorder (i.e., 
whether she had lupus) is not clear and unmistakable 
error.  Hazan, 10 Vet. App. at 522-23.  

Moreover, there is no clear and unmistakable error in the 
failure to adjudicate the issue of entitlement to service 
connection for lupus.  In her initial claim, filed in 
October 1986, the veteran did not mention lupus but rather 
referred only to Raynaud's syndrome/circulatory disease.  
This claim was consistent with the findings in her service 
medical records, which indicate lupus was suspected but 
not definitively diagnosed, whereas the medical evidence 
overall revealed a firm diagnosis of Raynaud's syndrome.  
To the extent the RO was required under 38 C.F.R. 
§ 3.303(a) to consider claims for service connection 
beyond those explicitly filed by the veteran, the RO was 
not required to adjudicate a claim for lupus on its own 
initiative in November 1986 because the evidence of 
record, the service medical records, did not show a 
definitive diagnosis of lupus and the veteran did not file 
such a claim.

As to the December 1986 statement from the veteran here 
again she did not mention lupus.  Thus, it is clearly not 
a notice of disagreement (NOD) with the November 1986 
decision's failure to address lupus.  38 C.F.R. § 20.201.  
However, as noted in the introduction to this decision, 
the Board finds that this statement was a valid and timely 
NOD with the assigned rating of 20 percent for Raynaud's 
syndrome.  That is, the veteran appealed for the 
assignment of an original rating in excess of 20 percent 
for Raynaud's syndrome.  That issue is addressed in the 
remand below.  

With regard to the September 1991 rating decision, which 
denied the veteran's original (emphasis added) claim for 
service connection for lupus, the essence of the veteran's 
claim is that the RO ignored evidence that was then of 
record.  In order to find that the September 1991 rating 
decision was clearly and unmistakably erroneous, it must 
be concluded that the evidence of record at the time that 
decision was rendered was such that it was undebatable 
that service connection for lupus was warranted.  Such a 
conclusion cannot be made in this case.  Indeed, the most 
recent medical evidence of record in September 1991, the 
report of the March 1991 VA examination, again resulted in 
a definitive diagnosis of Raynaud's syndrome and found 
lupus by history (emphasis added) only.  The overwhelming 
preponderance of the evidence on file at that time showed 
that the veteran had Raynaud's syndrome and not lupus.  
The veteran's argument is a disagreement as to how the 
facts were weighed or evaluated and does not constitute 
undebatable error.  See Damrel, supra.  There were no 
clear and unmistakable error in the September 1991 rating 
decision denying service connection for lupus.

Therefore, the effective date for any award granted based 
on the reopening of the September 1991 rating decision 
must be based on the date of receipt of the application to 
reopen the claim.  In this case, any award granted would 
be effective October 23, 1992, the date that the veteran's 
reopened claim was received.  See 38 C.F.R. §§ 3.155, 
3.400(q); Lapier, 5 Vet. App. at 216-17.  There is no 
evidence of a formal or informal claim between the final 
September 1991 RO decision noted above and October 23, 
1992.  VA medical records relating to lupus dated after 
October 23, 1992, are not relevant to establishing an 
earlier effective date. 
VA treatment records dated prior to that time cannot 
service as an informal claim or application to reopen a 
claim for service connection for lupus under 38 C.F.R. 
§ 3.157 because service connection was not in effect for 
lupus prior to that date.  That is, the cited provision 
applies only when a formal claim for compensation (or 
pension) has been allowed or a formal claim for 
compensation disallowed for the reason that the service-
connected disability is not compensable in degree.  The 
correct effective date of the grant of service connection 
for lupus erythematosus is October 23, 1992, the date that 
the RO received a reopened claim of service connection for 
lupus.  

The veteran and her representative in November 1999 
asserted in the alternative that the November 1986 rating 
decision was not final.  They contend that the RO failed 
to examine the veteran, which they assert is a grave 
procedural error as contemplated in Hayre and that a 
December 1986 statement was a notice of disagreement and 
not a reopened claim for increase.  As noted above, the 
Board agrees that this statement is a valid and timely 
notice of disagreement with the assignment of the original 
rating of 20 percent for Raynaud's syndrome; that matter 
is addressed in the remand below.  However, for the 
aforementioned reasons, it is not a notice of disagreement 
with the RO's failure to adjudicate a claim for service 
connection for lupus.   

Moreover, the Federal Circuit has recently cautioned that 
Hayre was an extremely narrow decision and that although 
the opinion contained some broad language, the holding was 
limited.  See Cook v. Principi, 258 F.3d 1311 (Fed. Cir. 
2001).  In Cook the Court found that an inadequate 
examination did not constitute a grave procedural error.  
The Board notes the Court has since vacated that decision 
and will address whether or not the holding in Hayre 
should be overruled in an en banc decision.  See Cook v. 
Principi, 275 F.3d 1365 (Fed. Cir. 2002).  At the present 
time the Board is limited to the fact situation in Hayre 
where the RO failed to obtain the veteran's service 
medical records.  The Board has not found any precedent 
for finding that failure to provide a VA examination is a 
grave procedural error as contemplated in Hayre and, in 
any event, as the veteran clearly did not file a claim for 
service connection for lupus prior to that decision; she 
made no mention of this disability in her application for 
compensation benefits, there is no CUE in the RO's failure 
to address the claim or provide an examination to 
determine if lupus was present.  

The veteran has also asserted that the November 1986 
rating action is not final because she filed a notice of 
disagreement with that determination in December 1986.  
After reviewing the statement submitted by the veteran in 
December 1986 the Board has concluded that it relates only 
to the issue of the evaluation assigned by the RO.  The 
veteran did not raise an issue of  service connection for 
lupus or the effective date assigned for service 
connection for Raynaud's syndrome in her December 1986 
statement.  (The Board parenthetically notes that the 
effective date assigned was one day after the veteran's 
separation from service; an earlier effective date is not 
permitted by the applicable law and regulation.  38 C.F.R. 
§ 3.400.)  The November 1986 rating decision is final as 
to the issues of service connection for Raynaud's and the 
effective date of service connection, as no notice of 
disagreement with those issues was received within one 
year of the December 1986 letter notifying her of the RO 
decision.  38 C.F.R. §§ 3.104, 19.192 (1986).  


ORDER

An effective date for the grant of service connection for 
lupus erythematosus prior to October 23, 1992 is denied.


REMAND

The Board's finds that the December 1986 statement from 
the veteran was a valid and timely notice of disagreement 
with the assignment of an original rating of 20 percent 
for his Raynaud's syndrome.  The claims folder does not 
contain a statement of the case addressing that issue.  
For that reason the issue is remanded to the RO for a 
statement of the case to be issued to the veteran.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).   

To ensure full compliance with due process requirements, 
this issue is REMANDED to the RO for the following 
development:  

The RO should issue a statement of the 
case (SOC) on the issue of entitlement 
to the assignment of an original rating 
in excess of 20 percent for Raynaud's 
syndrome.  The SOC should reflect that 
the veteran submitted a timely NOD to 
the RO decision assigning an original 
rating of 20 percent for Raynaud's 
syndrome, effective September 25, 1986.  
The veteran must be advised of the time 
limit in which she can perfect an 
appeal to the Board on this issue by 
filing a substantive appeal.  See 38 
C.F.R. § 20.302(b).  If, and only if, 
an appeal is perfected on this issue, 
it should be certified to the Board for 
further appellate review.  

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	R. F. Williams
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

